 Case 2:20-cv-02229-PKH Document 10              Filed 05/04/21 Page 1 of 1 PageID #: 27




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION


PATRICK MICHAEL SNOW                                                               PLAINTIFF

   v.                             CASE NO. 2:20-CV-2229

JACKSON PRYON,
CALED WILSON, AND
BRANDON HICKS                                                                  DEFENDANTS

                                           ORDER

        The Court has received a report and recommendation (Doc. 9) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed.   The Magistrate recommends that Plaintiff’s Amended Complaint (Doc. 6) be

dismissed without prejudice. The report and recommendation is proper, contains no clear error,

and is ADOPTED IN ITS ENTIRETY.

        IT IS THEREFORE ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

        Judgment will be entered accordingly.

        IT IS SO ORDERED this May 4, 2021.


                                                   /s/P. K. Holmes III
                                                   P.K. HOLMES III
                                                   U.S. DISTRICT JUDGE
